Citation Nr: 1608782	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in September 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that in June 2010, the Veteran was granted service connection for anxiety disorder, not otherwise specified (NOS), with symptoms of posttraumatic stress disorder (PTSD), rated at 30 percent disabling, effective November 26, 2008.

In March 2011, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's September 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the September 2014 remand, the Board noted that in his March 2011 videoconference hearing, the Veteran testified that his drug abuse, which probably caused him to contract hepatitis C, was aggravated by his service-connected anxiety disorder, and was a way for him to self-medicate.  The Board notes that the Veteran's December 2011 Compensation and Pension (C&P) examination report addressed the causation of his Hepatitis C, but not the Veteran's contention as to whether his service-connected anxiety disorder aggravated his drug abuse.

In the September 2014 remand, the Board ordered the AOJ to schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The examiner was specifically requested to opine as to whether it was at least as likely as not that the Veteran's drug abuse was aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected anxiety disorder.  In the January 2015 C&P examination report, the VA examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service, injury, event, or illness.  The rationale provided was that there was no medical documentation of hepatitis C until 2008.  The rationale noted that multiple risk factors for hepatitis C were IV drug use, nasal cocaine use, high risk sexual activity, and ear piercing.  The VA examiner completely ignored the Board's remand directive and never opined as to whether the Veteran's drug use was aggravated by his service-connected anxiety disorder, eventually leading him to contract hepatitis C.  A new VA examination is necessary so that this question, and the etiology of the Veteran's hepatitis C, can be answered.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hepatitis C.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be reviewed by the examiner in conjunction with the examination and that review should be indicated in the examination report.  

a. The examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's drug abuse was aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected anxiety disorder.

b. If yes, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's drug use led to him contracting hepatitis C.

3. The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

4. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the VA examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issue on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


